t c memo united_states tax_court estate of eileen k brocato deceased nina cimarelli and leon schiller co-executors petitioners v commissioner of internal revenue respondent docket no filed date keith schiller for petitioners kevin g croke for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of hileen k brocato petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and - - all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent ’ the issue for our decision is whether respondent is equitably estopped from assessing additional estate_tax if we find that respondent is not estopped we must decide the proper amount of blockage and fractional interest discounts to be applied to petitioner’s nine real properties findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference bileen k brocato decedent died on date at the time of her death decedent resided in san anselmo california on date coexecutors nina cimarelli and leon schiller filed an estate_tax_return the return on behalf of petitioner at the time the petition was filed the coexecutors resided in san francisco california family background decedent was predeceased by her husband john brocato mr brocato under the terms of mr brocato’s will his estate passed into a testamentary_trust for the benefit of decedent ' respondent concedes that the value of the property located pincite legend road san anselmo california was dollar_figure as reported on decedent’s estate_tax_return until her death upon decedent’s death the remainder of mr brocato’s estate was distributed predominantly to his sisters nina cimarelli and anne ghiselli decedent’s estate passed under the eileen k brocato living_trust decedent’s trust under the terms of decedent’s trust decedent’s grandchildren and the children of nina cimarelli and anne ghiselli received outright monetary gifts the remainder of decedent’s trust was distributed as follows one-third in trust for the benefit of anne ghiselli one-third in trust for the benefit of decedent’s son thomas brocato one-sixth in trust for the benefit of nina cimarelli and one-sixth in trust for the benefit of alfred cimarelli nina’s husband decedent’s interest in real properties at the time of decedent’s death decedent’s trust included the following nine real properties collectively the brocato properties cervantes boulevard an 18-unit apartment building cervantes fillmore street an 18-unit apartment building fillmore francisco street an 18-unit apartment building francisco and alhambra street a 12-unit apartment building alhambra chestnut street a 42-unit apartment building chestnut - - beach street an 18-unit apartment building beach capra way a 15-unit apartment building wherein decedent owned a 50-percent interest capra fillmore street a 15-unit apartment building wherein decedent owned a 50-percent interest fillmore bay street a duplex house wherein decedent owned a 50-percent interest bay all of the above properties are located in the marina district of san francisco california the marina district is one of several desirable districts in which to reside in san francisco the capra fillmore and bay properties collectively the fractional interest properties were held by decedent and mr brocato as tenants in common during their lives each owning a 50-percent interest the parties agree that the values of decedent’s interests in the nine properties before applying discounts are as follows cervantes dollar_figure fillmore big_number francisco big_number alhambra big_number chestnut big_number beach big_number capra big_number fillmore big_number bay big_number total big_number the closing letter on the return filed date petitioner reported the value of the brocato properties based on an appraisal report by - - david p rhoades associates inc rhoades report in the spring of marc samuelson mr samuelson an estate_tax attorney for the internal_revenue_service irs began an audit of the return on date an irs engineer issued a review report concluding that the values before discounts determined in the rhoades report were acceptable but the amounts of the discounts claimed were unacceptable mr samuelson made a settlement proposal to petitioner but petitioner rejected it on date mr samuelson told petitioner’s counsel that respondent would not be relying on the irs engineer’s report and respondent would be hiring an appraiser to value the properties he informed petitioner’s counsel that this process would take at least months and he would contact counsel when the expert was hired on date petitioner filed a supplemental estate_tax_return the supplemental return with respondent’s ogden service_center claiming an interest_deduction on date the ogden service_center erroneously issued petitioner a closing letter in response to the supplemental return the closing letter provided -- - this is not a formal closing_agreement under sec_7121 however we will not reopen this return unless there is evidence of fraud malfeasance collusion or misrepresentation of a material fact a substantial error based upon an established service position existing at the time of the prior closing or other circumstances exist which indicate that a failure to reopen would result in a serious administrative omission a clerk at the ogden service_center issued the closing letter without referring to the transcript of petitioner’s account which would have revealed that an examination was in progress and a closing letter should not be issued on date petitioner sold chestnut neither petitioner nor its counsel contacted mr samuelson or any other irs employee to seek an explanation of the closing letter before selling chestnut unaware of the erroneous closing letter on date mr samuelson sent petitioner’s counsel a letter informing him that the irs was still in the process of hiring an appraiser on date petitioner’s counsel responded and stated that the continuing audit was contrary to the closing letter on date the irs notified petitioner of its intent to reopen the examination of decedent’s estate_tax_return on the grounds that a serious administrative omission had occurred which would result in criticism undesirable precedent or inconsistent treatment - opinion i estoppel we must first decide whether respondent is equitably estopped from determining additional estate_taxes against petitioner the u s supreme court has stated that the government may not be estopped on the same grounds as a private person see opm v richmond 496_us_414 467_us_51 it is well established that the estoppel doctrine should be applied against the commissioner with the utmost caution and restraint see 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the traditional elements of estoppel include conduct constituting a mis representation of material fact actual or imputed knowledge of such fact by the representor ignorance of the fact by the representee actual or imputed expectation by the representor that the representee will act in reliance upon the representation actual reliance thereon and detriment on the part of the representee 74_tc_743 see 104_tc_13 65_tc_351 the u s court_of_appeals for the ninth circuit to which the present case is appealable requires two additional elements in order to estop the government affirmative misconduct going beyond mere --- - negligence by the government and the government’s wrongful act causes a serious injustice and the public’s interest does not suffer undue damage by imposition of estoppel see 875_f2d_699 9th cir affirmative misconduct requires an affirmative misrepresentation or affirmative concealment of a material fact by the government see 588_f2d_697 9th cir affirmative misconduct must be more than negligence but it does not require that the government intends to mislead see 922_f2d_1402 9th cir 911_f2d_324 9th cir watkins v united_states army supra 779_f2d_544 9th cir 657_f2d_1064 n 9th cir petitioner argues that respondent should be estopped from assessing additional estate_taxes on two grounds respondent’s closing letter constituted affirmative misconduct on which petitioner relied to its detriment and respondent failed to follow the procedures for reopening a case outlined in the internal_revenue_manual the manual and closing letter there is no doubt that the ogden service center’s closing letter was erroneous it however appears from the sparse record on this point that the error occurred because an ogden service_center employee neglected to check the estate’s --- - transcript which indicated an examination was underway before issuing the closing letter respondent never affirmatively concealed the mistake once the mistake was discovered respondent immediately notified petitioner that the audit was still underway petitioner has failed to demonstrate how this isolated and careless act amounts to affirmative misconduct going beyond mere negligence as for petitioner’s second argument we do not believe that respondent violated the manual procedures or the closing letter’s description of the circumstances for reopening petitioners’ case under section of the manual there are three criteria for reopening an audit the third criterion is that an audit may be reopened where other circumstances exist which indicate failure to reopen would be a serious administrative omission audit internal_revenue_manual cch sec pincite under section of the manual a serious administrative omission is defined as a closed_case where failure to reopen the case could result in serious criticism of the service’s administration of the tax laws audit internal_revenue_manual cch sec pincite the closing letter stated we will not reopen this return unless other circumstances exist which indicate that a failure to reopen would result in a serious administrative omission the reopening letter stated that the audit was being reopened because a serious -- - administrative omission had occurred and failure to reopen the case would result in criticism undesirable precedent or inconsistent treatment failure to reopen the audit herein would mean that a potential dollar_figure of estate_tax could go uncollected the loss of such revenue could result in criticism of the irs’ administration of the tax laws and inconsistent treatment among taxpayers we believe that respondent complied with the manual’s procedures and the closing letter’s description of circumstances for reopening an audit further this court has stated numerous times that procedural rules of this sort are merely directory not mandatory ‘and compliance with them is not essential to the validity of a notice_of_deficiency ’ 61_tc_693 quoting 304_f2d_560 4th cir we are also not convinced that the traditional elements of equitable_estoppel are satisfied we doubt whether petitioner’s reliance on the closing letter was reasonable on date mr samuelson notified petitioner’s counsel that the irs intended to hire an appraiser to value the properties which would take at least months and mr samuelson would contact petitioners’ counsel when the expert was hired on date the ogden service_center issued the closing letter neither petitioner’s counsel nor a representative of petitioner contacted mr samuelson to discuss the issuance of the closing letter and the inconsistencies between its issuance and the conversation between petitioner’s counsel and mr samuelson just months earlier we believe that a reasonable and prudent person would have inquired about these inconsistencies additionally we are skeptical as to petitioner’s claim of detriment in this case petitioner claims that it wanted to know the precise amount of estate_tax owed before formulating its plan to dispose_of the brocato properties and it relied on the closing letter in determining that amount if petitioner had not received the closing letter petitioner contends that it would have exercised its sec_6166 election and would have waited to sell chestnut after the property appreciated ’ it is not disputed that petitioner had a valid sec_6166 election and could have deferred payment of its estate_tax we however question whether petitioner would have actually exercised its sec_6166 election petitioner paid its estate_tax liability on date approximately years before it was required to pay under sec_6166 it is speculative whether petitioner would have continued to take advantage of the petitioner later argues that it is entitled to use the concurrent sales_method in determining the appropriate blockage discount because it would be too risky to hold the brocato properties over a reasonable_time period to dispose_of them this argument suggests that petitioner desired to sell each property as quickly as possible including chestnut sec_6166 election had it been told of the increased estate_tax liability petitioner also claims that the chestnut property appreciated in value after its premature sale and petitioner would have been able to sell it for a higher sum but for the issuance of the closing letter again this involves conjecture petitioner has failed to demonstrate that it suffered a detriment as a result of its reliance on the closing letter we conclude that respondent is not equitably estopped from assessing additional estate_taxes ti discounts we must now decide the proper amounts of blockage and fractional interest discounts to apply to the brocato properties on the return petitioner applied a 20-percent blockage discount to the brocato properties and applied an additional percent fractional_interest_discount to the fractional interest properties these discounts were based on the rhoades report on brief petitioner continues to claim a 20-percent fractional_interest_discount on the fractional interest properties but concedes it is entitled only to a 5-percent blockage discount on eight properties excluding capra in the notice_of_deficiency respondent allowed a blockage discount of dollar_figure approximately dollar_figure percent on seven of the nine brocato properties and a fractional_interest_discount on the - - fractional interest properties based on partition costs for federal estate_tax purposes property is generally included in the decedent’s gross_estate at its fair_market_value at his death see sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see 411_us_546 sec l b estate_tax regs a determination of the fair_market_value of a group of items includes a consideration of how many of the items would be available for sale at any one time and the length of time necessary to liquidate the entire inventory see 85_tc_713 rimmer v commissioner tcmemo_1995_215 where the addition of a group of similar items into the market within a short_period of time depresses the price of the items a blockage discount is appropriate when dealing with fractional interests_in_real_property courts have held that the sum of all fractional interests can be less than the whole and have used fractional interest discounts to value undivided interests see 82_tc_239 affd without published opinion 786_f2d_1174 9th cir estate of williams v commissioner tcmemo_1998_59 mooneyham v commissioner tcmemo_1991_ estate of sels v commissioner tcmemo_1986_501 fractional interest discounts may be necessary to compensate a willing buyer for the lack of control lack of marketability illiquidity and potential partitioning expenses associated with such interests see estate of pillsbury v commissioner tcmemo_1992_425 petitioner primarily relies on an appraisal report prepared by paul e talmage mr talmage to establish the appropriate blockage and fractional interest discounts respondent relies on an appraisal report prepared by karen simons ms simons we have wide discretion in accepting expert testimony see 304_us_282 we examine the expert’s qualifications and compare his or her testimony with all other credible_evidence in the record we may accept or reject an expert’s opinion in toto or we may pick and choose the portions of the opinion that we wish to adopt see id 102_tc_149 94_tc_193 86_tc_547 mr talmage was recognized by the court as an expert in real_estate appraisal including blockage and fractional interest discounts he is a member of the appraisal institute and has -- - been an appraiser since the majority of his assignments percent are in the san francisco bay area ms simons was also recognized by the court as an expert in real_estate appraisal she is a member of the appraisal institute and has been appraising since she however has limited experience with blockage and fractional interest discounts after a careful review of the entire record we believe mr talmage’s report best represents the fair_market_value of decedent’s interest in the brocato properties however we do not agree entirely with his results a blockage discount mr talmage’s report in determining the appropriate blockage discount mr talmage assumed the brocato properties would be placed on the market contemporaneously or over a reasonably short_period and sold within the normal marketing period mr talmage determined that the normal marketing period for buildings with five or more units in northern san francisco during was months he also found that all of the brocato properties except bay the duplex would compete with each other if listed contemporaneously thus requiring a blockage discount for eight properties mr talmage determined that a 5-percent blockage discount was appropriate based on various factors particularly a -- - comparison of the number of properties listed in the marina district northern san francisco area during and and the number of brocato properties mr talmage gathered these market statistics from the multiple listing service mls and comps inc comps mr talmage’s report also refers to the san francisco economy investor pessimism earthquake concerns size of the brocato properties and potential pool of investors in determining an appropriate blockage discount ms simons’ report ms simons’ report determines a blockage discount of dollar_figure approximately dollar_figure percent ms simons assumed a sale of all properties within a certain time period and used a discounted cash-flow analysis to determine her blockage discount blockage discount model she chose a discount rate of percent ms simons determined that the normal marketing period wa sec_4 months and the brocato properties could reasonably be sold two at a time thus in total ms simons concluded that it would take months to market successfully the brocato properties ms simons also found that only seven of the brocato properties would compete in the same market therefore she applied the blockage discount only to these seven properties excluding bay and chestnut when performing the present_value calculations ms simons assumed two properties were marketed and sold every months ms simons used an average sales_price for each of the properties and discounted this price back to the date of decedent’s death based on the time reguired to sell the properties because the first two properties were assumed to sell within a normal marketing period of months ms simons did not discount these prices back to present_value appropriate blockage discount the parties disagree as to the appropriate method for determining a blockage discount although we do not find anything inherently wrong in ms simons’ approach we believe that mr talmage’s approach is the better determiner of the appropriate blockage discount to apply in the present case cf estate of auker v commissioner tcmemo_1998_185 wherein we adopted an approach similar to ms simons’ approach mr talmage’s report is well reasoned and based on reliable statistical data we find that months was a reasonable marketing period for properties in the marina district not only do the mls and comps data support such a finding but we believe that ms simons’ report also does ms simons’ report concludes that it would take to months to list and either sell or escrow a property mr talmage’s marketing period begins with the listing and ends -- - with the closing of the escrow we believe that mr talmage’s marketing period better represents the actual time required to close and collect the sales proceeds of a property we agree with mr talmage’s use of mls and comps data in determining the number of available apartment buildings in the marina district and greater northern san francisco area during the year at issue the mls figures showed that in and there was an average of listings per year in northern san francisco includes the marina district taking into account a 6-month normal marketing period there were approximately to properties listed in northern san francisco at any given time during and the comps data showed that there were only listings in the marina district during again accounting for a 6-month normal marketing period only nine properties were listed in the marina district in at any given time mr talmage concludes from these statistics that the addition of new properties from the brocato estate on the market in would have increased the market by at least percent new properties properties in northern san francisco market and could have increased the market by percent new properties properties in the marina district market we however disagree with mr talmage’s conclusions with regard to how many of the brocato properties would compete with each other and deserve a blockage discount mr talmage and ms simons agree that bay the duplex would not compete with the other brocato properties ms simons also believes that chestnut the 42-unit building would not compete with the other brocato properties we agree with ms simons based on its size and value we believe chestnut would appeal to a different pool of potential buyers the other brocato properties would most likely be purchased by mom and pop buyers most likely these buyers would not have the resources to finance such a large purchase as chestnut nor would they be interested in running such a large apartment complex we agree with respondent that only seven of the brocato properties----25 cervantes fillmore francisco alhambra beach capra and fillmore---would compete with each other and are entitled to a blockage discount based on the number of properties in the same market in the san francisco economy at that time and the limited pool of investors we believe that the introduction of seven new properties properties each months warrants an 11-percent blockage discount mom and pop buyers are described by both experts as individuals purchasing a rental property with the intention of living on the premises and managing the property - - b fractional_interest_discount mr talmage’s report mr talmage applied a 20-percent fractional_interest_discount to the fractional interest properties mr talmage examined eight comparable sales of fractional interests and the fractional interest discounts applied in each sale in three of the comparable sales comparable sec_2 no fractional_interest_discount was applied because the buyer was acquiring a controlling_interest with the purchase of the fractional interest comparable sec_1 and consisted of fractional interests ranging from approximately to percent with discounts ranging from to percent mr talmage adjusted comparable sec_1 and downward and comparable upward to arrive at a 20-percent fractional_interest_discount in making mr talmage alternatively suggested that a 25-percent fractional_interest_discount would be appropriate due to potential conflicts among the beneficiaries of decedent’s trust which might burden the income-producing capabilities of the properties the only potential conflict shown by the record was thomas brocato’s son of decedent contemplation of forcing the sale of the fractional interest properties because we determined the fractional_interest_discount based ona hypothetical sale of the decedent’s interest thomas brocato’s threat of a forced sale has no impact on the fractional_interest_discount we find no additional discount is warranted based on potential family conflicts comparable also yielded no fractional_interest_discount however the buyer in that comparable was not acquiring control of the property mr talmage accounts for the lack of a discount by pointing to an accommodating seller and exceptional circumstances surrounding the sale - these adjustments mr talmage examined the size of the comparable interests lack of a market for the interests special circumstances surrounding their sale and whether there was a forced sale ms simons’ report ms simons based her fractional_interest_discount on the costs to partition the properties ms simons recognized that there are three methods to partition property in california physical division sale of property and division of proceeds and partition by appraisal see cal civ proc code sec_873 west ms simons determined bay could be physically divided in months at a cost of dollar_figure ms simons determined the fair_market_value of the interest deducted the partition costs and accounted for the delay associated with the physical division of the property using a discounted cash-flow analysis assuming a 5-percent discount rate ms simons determined capra and fillmore would require a partition sale and division of the proceeds ms simons determined that the partition sales would be relatively simple cost dollar_figure each and would take approximately months to complete ms simons assumed these properties would be listed in the ninth month and sold in the twelfth month under her blockage discount model and applied the blockage discount model -- - discount rate of percent to the partition proceeds less the partition costs of these properties conclusion the parties’ arguments center upon the correct method for determining a fractional_interest_discount courts have often looked at costs to partition in determining an appropriate fractional_interest_discount courts however consider other factors such as the historical difficulty in selling these interests and lack of control see estate of pillsbury v commissioner tcmemo_1992_425 given the limited scope of ms simons’ analysis we find mr talmage’s report to be more persuasive in determining the fractional_interest_discount we conclude that a 20-percent fractional_interest_discount is appropriate to the extent not herein discussed we have considered the parties’ other arguments and found them to be meritless to reflect the foregoing decision will be entered under rule it is unclear why ms simons chose to use the percent discount rate utilized in her blockage discount model as opposed to the 5-percent discount rate used for capra
